

115 S3726 IS: Protect Affordable Mortgages for Veterans Act of 2018
U.S. Senate
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3726IN THE SENATE OF THE UNITED STATESDecember 6, 2018Ms. Klobuchar (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Economic Growth, Regulatory Relief, and Consumer Protection Act to clarify seasoning
			 requirements for certain refinanced mortgage loans, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protect Affordable Mortgages for Veterans Act of 2018. 2.Repeal of section 309(b) of Public Law 115–174Section 306(g)(1) of the National Housing Act (12 U.S.C. 1721(g)(1)) is amended by striking the second sentence (as added by section 309(b) of Public Law 115–174).
 3.Rule of constructionNothing in this Act may be construed to restrict or otherwise modify the authorities of the Government National Mortgage Association.
		